DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 and 11 directed to a group non-elected without traverse.  Accordingly, claims 10 and 11 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please CANCEL claims 10 and 11.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pgs. 9-10, filed 8 February 2021, with respect to the claimed inequalities of the indentation elastic modulus and the 0.2% yield strength/indentation hardness have been fully considered and are persuasive.  The rejections of claims 1, 2, 4-11 and 13-18 has been withdrawn. 
The most relevant prior art is deemed to be previously cited Asai, Kang, Park, and Martin which fails to explicitly identify or disclose the particular inequality conditions satisfied together .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LOUIS J RUFO/            Primary Examiner, Art Unit 1795